DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the removing step" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plasma ashing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mixed gas" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the removing step" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plasma ashing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the mixed gas" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in the preamble “selectively plasma ashing an amorphous carbon film containing boron, to a silicon nitride film, a silicon oxide film or a tungsten film”. However, the recited steps of claim 1 do not recite that the film under the amorphous carbon film is a silicon nitride film, a silicon oxide film or a tungsten film. Therefore, it is unclear of the selective plasma ashing process recited in the preamble is necessarily required by the steps recited in the claim 1. Similar limitations are recited in claim 10 and are similarly unclear.
Claims 1 and 10 recite “a content rate of the boron is 50% or more” however the common meaning of the term “rate” is a measure, quantity, or frequency, typically one measured against some other quantity or measure, for example the speed with which something moves, happens, or changes. The claim limitations appear to be reciting a specific value of the boron in the amorphous carbon film rather than a amount of boron that that is measured against another unspecified value.
Claim 10 recites “supplying the mixed gas of O2 gas and CH3F gas into a processing chamber … plasma ashing using plasma generated by a mixed gas of O2 gas and CH2F2 gas”. However, applicant’s specification appears to indicate that the same mixed gases are used for both the stabilization steps and the ashing steps. Therefor, it is unclear if the mixed gas requires O2 gas, CH3F and CH2F2 gas or if the first mixed gas recited is a different mixed gas than the second mixed gas recited.
The remaining claims are rejected as being dependent on an indefinite claim.
Allowable Subject Matter
Claims 1, 3 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following claims 1 and 10 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Amend claim 1 as follows:
A plasma processing method for selectively plasma ashing an amorphous carbon film containing boron, to a film including a silicon nitride film, a silicon oxide film or a tungsten film, the method comprising: 
providing the amorphous carbon film on the film; plasma etching the film using the amorphous carbon film as a mask to generate a plasma-etched film having a pattern; a stabilization step before a removing step, the stabilization step being performed by setting the temperature of the sample stage to be the same as that in the removing step a mixed gas of O2 gas and CH3F gas into a processing chamber where the removing step is performed; and performing the removing step by selectively removing the amorphous carbon film from the plasma-etched film by plasma ashing using plasma generated by the mixed gas of O2 gas and CH3F gas, wherein a content in the amorphous carbon film is 50% or more, and wherein the plasma ashing is performed when a temperature of a sample stage, on which the plasma-etched film from which the amorphous carbon film is ashed is placed, is set to 80°C to 120°C.

	Amend claim 10 as follows:
 	A plasma processing method for selectively plasma ashing an amorphous carbon film containing boron, to a film including a silicon nitride film or a silicon oxide film, the method comprising: providing the amorphous carbon film on the film; plasma etching the film using the amorphous carbon film as a mask to generate a plasma- etched film having a pattern; a stabilization step beforea removing step, the stabilization step being performed by setting the temperature of the sample stage to be the same as that in the removing step a mixed gas of O2 gas and CH2F2 gas into a processing chamber where the removing step is performed; and performing the removing step by selectively removing the amorphous carbon film from the plasma-etched film by plasma ashing using plasma generated by the mixed gas of O2 gas and CH2F2 gas, wherein a content in the amorphous carbon film is 50% or more, and wherein, in the plasma ashing, processing pressure is set to be in a range of 250 Pa to 550 Pa, and a ratio of a flow rate of CH2F2 gas to a flow rate of the mixed gas is set to be in a range of 5% to 7.5%.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Applicant’s amendments/arguments dated 4-15-22 in combination with the above purposed amendments would overcome all the pending rejections as to the point that the prior art fails to teach or render obvious an ashing method including the combination of processing conditions and material used as in the context of claims 1 and 10.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713